
	

114 S1729 IS: Disaggregating Student Outcomes by Disability Category Act
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1729
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Franken (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the State report card provisions of section 1111(h) of the Elementary and Secondary
			 Education Act of 1965 to require the disaggregation of the educational
			 outcomes of students with disabilities by disability category.
	
	
		1.Short title
 This Act may be cited as the Disaggregating Student Outcomes by Disability Category Act.
 2.Disaggregating student outcomes by disability categorySection 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)) is amended by inserting disability category as described in subparagraphs (A)(i) and (if applicable for the State) (B)(i) of section 602(3) of the Individuals with Disabilities Education Act, after disability status,.
		
